Exhibit 10(v)

 

LOGO [g41647ex10v_001.jpg]

 

Notice of Grant of Restricted Stock and Award Agreement

 

ID: «SSN»

 

«FIRST_NAME» «MIDDLE_NAME» «LAST_NAME»

«EXTRA_FIELD_1»

 

It is a pleasure to inform you that you are hereby granted             
restricted shares of Fifth Third Bancorp stock. These shares of stock are
restricted and are subject to the terms and conditions of this Notice and the
terms of the Fifth Third Bancorp Incentive Compensation Plan (the “Plan”):

 

Date of Restricted Stock Award

   __________, ____

Plan

   Incentive Compensation Plan

Total Number of Restricted Shares Granted

   ____

 

This restricted stock award will vest and the restrictions will lapse on
December 31,              provided you are a Director of Fifth Third Bancorp or
Fifth Third Bank at that time.

 

If you accept the terms of this restricted stock award, you will be deemed to
have consented to all of the terms and conditions of this restricted stock award
and of Fifth Third Bancorp Incentive Compensation Plan. In the event of any
conflict between the terms of this Notice and the Plan, the terms of the Plan
shall control.

 

This restricted stock award will expire by its own terms unless accepted within
sixty days of the date hereof.

 

For Fifth Third Bancorp:

 

LOGO [g41647ex10v_002.jpg]

        

George A. Schaefer, Jr.

President & CEO

      Date            

Grantee

      Date

 